  

Exhibit 10.25

 

***Text Omitted and Filed Separately

With Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Section 200.80(b)(4)

and 240.24b-2

  

DATED 4th November 2015 (“Agreement Date”)

 



 

(1)AmpliPhi Bioscience Corporation

 

(2)The University of Leicester

 



 

 



COLLABORATION Agreement 

 



 

 

   

 

 

COLLABORATION Agreement

 

(the ‘Agreement’)

 

BETWEEN:

 

(1)AmpliPhi Biosciences Corporation, having offices at 3579 Valley Centre Drive,
Suite 100, San Diego, CA 92130 (“APHB”) (the ‘Sponsor’); and

 

(2)The University of Leicester of University Road, Leicester LE1 7RH, United
Kingdom (‘Leicester’).

 

Each a ‘Party’ and together the ‘Parties’.

 

INTRODUCTION

 

(A)Leicester through its employee Prof Martha Clokie has materials and know-how
for use in the study of bacteriophages specific for C. difficile.

 

(B)AmpliPhi wish to develop a phage therapeutic to resolve C. difficile
infections and are funding Leicester to carry out development work.

 

AGREED

 

1Interpretation and Defined Terms in this Agreement

 

In this Agreement, the terms set out below will have the following meanings:-

 

1.1‘Arising IP’ means all (or any part) of the IP written, originated, conceived
or made in the conduct of the Project by, or on behalf of, or jointly with
Leicester.

 

1.2‘Background IP’ means:-

 

1.2.1any IP owned by either Party at the start of the Project; and

 

1.2.2any specific IP necessary to the Project which the owning Party agrees in
writing to make available.

 

1.3‘Confidential Information’ means any commercial, technical and other
information and data (of whatever nature and form) proprietary to the Party
disclosing it (the ‘Disclosing Party’) which is directly or indirectly disclosed
or made available by or on behalf of the Disclosing Party to the other Party
(the ‘Receiving Party’), whether in writing, orally, in drawings, by site
visits, by access to computer software or data or in any other manner.

 

1.4‘Contract Period’ means from 13th November 2015 until 12th November 2018.

 

1.5‘Costs’ means the contribution of the Sponsor to the costs of the Project as
set out in Annex 2.

 



 - 1 - 

 

 

1.6‘Intellectual Property’ and ‘IP’ means all patents, registered designs,
trademarks and service marks (whether registered or not), copyright, database
rights, plant breeders rights, design right, know-how, information and all
similar property including that subsisting (in any part of the world) in
inventions, designs, performances, computer programs, semiconductor
topographies, confidential information, business names, goodwill and the styles
of presentation of goods or services and in applications for protection of them
in any jurisdiction.

 

1.7‘Licence Agreement’ means the licence agreement between Leicester and the
Sponsor dated 17th September 2013.

 

1.8‘Principal Investigator’ means Professor Martha Clokie (or such other
employee or employees of Leicester as the Parties reasonably agree).

 

1.9‘Project’ means the project as described in Annex 1 under the direction of
the Principal Investigator.

 

1.10‘Results’ means any results generated by or on behalf of a Party under the
Project including materials, data and information and other outputs in any
format.

 

1.11References to ‘including’ in this Agreement in the context of a list or
description of items shall be construed as meaning ‘including without limiting
the generality of the foregoing’, such that the items following are merely
examples of items which are included and/or items which are identified as being
included for the avoidance of any doubt as to their inclusion, and such items
are not descriptive of the class of items which may be included.

 

1.12The headings in this Agreement are for ease of reference only and shall not
affect its interpretation.

 

2Research Work

 

2.1Leicester will start to perform the Project promptly after the commencement
date of the Contract Period and will use its reasonable endeavours to perform
the Project substantially in accordance with Annex 1. The Sponsor acknowledges
that the Project is research based and experimental in nature and as such,
specific results cannot be guaranteed.

 

3Reports and Conferences

 

3.1Leicester will submit a final report to the Sponsor within three (3) months
of:-

 

3.1.1the end of the Contract Period; or if earlier

 

3.1.2the termination of this Agreement.

 

3.2During the term of this Agreement, representatives of Leicester will meet or
otherwise communicate with representatives of the Sponsor at agreed times and
places to discuss the progress and Results, ongoing plans and proposed changes
in the Project. In addition to the Costs, the Sponsor will pay travel costs
reasonably incurred by Principal Investigators or other Leicester
representatives as may be required to attend such meetings with representatives
of the Sponsor.

 

4Costs, Billings and other Support

 

4.1Leicester will invoice the Sponsor, in pounds Sterling, quarterly in advance,
for the costs outlined in Annex 2, except that any costs incurred under Clause
3.2 will be paid in arrears.

 



 - 2 - 

 

 

4.2The Costs will be paid by the Sponsor within 30 days of the date of
Leicester’s invoice. The Sponsor will also pay VAT at the prevailing rate, if
applicable.

 

4.3If the Sponsor fails to pay any Costs on the due date, Leicester may, without
prejudice to its other rights and remedies, charge the Sponsor interest in
respect of the sum overdue in accordance with The Late Payment of Commercial
Debts (Interest) Act 1998 from the due date for payment to the date of actual
payment (both dates inclusive) and Leicester will be entitled to reimbursement
of all expenses (including legal fees) incurred with respect to collection of
overdue Costs.

 

4.4The Sponsor shall provide support and contribute to the Project as set out in
Annex 1.

 

Leicester shall not be liable for any delay or non-performance of its
obligations hereunder where such delay or non-performance is as a result of the
Sponsor’s failure to provide its support or contribution including but not
limited to the Costs.

 

5Publicity

 

5.1The Sponsor will not use the name of Leicester, nor of any member of
Leicester’s Project staff, in any publicity, advertising or news release without
the prior written approval of an authorised representative of Leicester. Other
than for annual reporting purposes, Leicester will not use the name of the
Sponsor, nor any employee of the Sponsor, in any publicity without the prior
written approval of the Sponsor. Notwithstanding the foregoing, Sponsor may
disclose any information, including the name of Leicester, required to be
disclosed under applicable laws or regulations, including regulations of the
United States Securities and Exchange Commission or any applicable stock
exchange.

 

6Confidentiality

 

6.1Each Party will not during the Agreement and for a period of three (3) years
after the date of termination of this Agreement disclose the other Party’s
Confidential Information.

 

6.2Leicester will treat Arising IP and the Results as Confidential Information
of the Sponsor and, except as set forth in Clause 8, shall obtain the prior
written consent of the Sponsor before disclosing the same to any third party,
such consent not to be unreasonably withheld or delayed.

 

6.3The obligations in Clauses 6.1 and 6.2 shall not apply or shall cease to
apply to Confidential Information which:

 

6.3.1has been received from a third party who are not bound by an obligation of
confidentiality to the Disclosing Party;

 

6.3.2was already in the Receiving Party’s possession prior to its acquisition
from the Disclosing Party as evidenced by written records;

 

6.3.3was independently generated by the Receiving Party as evidenced by written
records;

 

6.3.4is in or comes into the public domain other than by reason of a breach of
this Agreement;

 

6.3.5is required to be disclosed by law or a court or other competent authority
including, but not limited to, disclosures required under the Freedom of
Information Act 2000, the Freedom of Information (Scotland) Act 2002 and the
Environmental Information Regulations 2004; or

 



 - 3 - 

 

 

6.3.6is disclosed with prior written consent of the Disclosing Party.

 

7Anti-Corruption and Bribery Act

 

7.1Each Party:

 

7.1.1shall comply with all applicable laws, statutes, regulations relating to
anti-bribery and anti-corruption including, but not limited to, the Bribery Act
2010 and not engage in any activity, practice or conduct which would constitute
an offence under the Bribery Act 2010 if such activity, practice or conduct had
been carried out in the UK;

 

7.1.2warrants and represents (without limiting the generality of 7.1.1) to the
other that it has not offered to give or agreed to give to any person any gift
or consideration of any kind as an inducement or reward for doing or forbearing
to do or for having done or forborne to do any act in relation to the obtaining
or execution of this Agreement or for showing or forbearing to show favour or
disfavour to any person in relation to this Agreement;

 

7.1.3shall procure that any person who is performing services or providing goods
in connection with this Agreement abides by the terms of this Agreement.

 

7.2The Sponsor shall:

 

7.2.1promptly report to Leicester any request or demand which if complied with
would amount to a breach of either this Agreement or the Bribery Act 2010.

 

7.3The obligations of the Parties under this Agreement impose no further
obligation on either Party:

 

7.3.1to prescribe, provide favourable status for, or otherwise support the other
Party’s or a third party’s products or services; or

 

7.3.2to supply services or to provide anything other than that which is set out
in this Agreement.

 

7.4Breach of this Clause 7 shall be deemed a material breach of this Agreement.

 

8Publications

 

8.1The Sponsor recognises that Leicester staff will normally wish to publish the
Results and/or Arising IP. Leicester will:

 

8.1.1provide to Sponsor a draft of any proposed paper or article at least 30
days prior to its submission for publication; and

 

8.1.2provide a draft of any proposed oral presentation to the Sponsor at least
30 days prior to the date of the oral presentation; and

 



 - 4 - 

 

 

8.1.3acknowledge all contributors to the Results and/or Arising IP within the
paper, article and/or presentation.

 

8.2Within 30 days of the date of provision to the Sponsor under Clause 8.1, the
Sponsor may in writing:-

 

8.2.1notify Leicester of its approval; or

 

8.2.2request reasonable amendments to protect the Sponsor’s commercial
interests; and/or

 

8.2.3request a reasonable delay to publication (limited to a maximum of 30 days
from the date of receipt of the Sponsor’s response) to the extent required to
file patent applications in such Arising IP.

 

8.3If Leicester receives no notification under Clause 8.2 within 30 days of the
date of provision to the Sponsor, the Sponsor will be deemed to have given
approval. Leicester will comply with any reasonable requests provided timely
pursuant to Clause 8.2.

 

8.4The Sponsor will not publish the Results and/or Arising IP without the prior
written consent of Leicester, such consent at Leicester’s sole discretion but
not to be unreasonably withheld.

 

9Intellectual Property

 

9.1All Background IP used in connection with the Project shall remain the
property of the Party to whom it belonged prior to the commencement of the
Project. For the avoidance of doubt, any IP licenced to AmpliPhi under the
Licence Agreement shall remain subject to the Licence Agreement.

 

9.2All rights to Arising IP under the Project shall belong in the first instance
to the Sponsor. Leicester hereby assigns to Sponsor all right, title and
interest to any Arising IP.

 

9.3The Sponsor may, at its sole cost, apply for patent or other IP protection in
the Sponsor’s name for any Arising IP. Leicester will cooperate with the Sponsor
in executing such documents as may be reasonably required in the prosecution of
such application(s).

 

9.4The Sponsor will pay all reasonable costs incurred by Leicester for any
assistance that Leicester provides to the Sponsor in respect of Clause 9.3
and/or in support of any application for patent or other IP protection.

 

9.5The Sponsor will not allow to lapse its rights to apply for protection of or
prosecution or maintenance of the protection of the Arising IP without first
notifying Leicester in writing of its intention not to apply for protection of,
or prosecution or maintenance of the protection of, the Arising IP and without
offering rights to the Arising IP and rights to protect, prosecute and maintain
the protection of the Arising IP to Leicester free of charge. Leicester will
then be free to file or continue prosecution or maintain any such application(s)
and to maintain any protection in any jurisdiction at Leicester’s sole expense.

 

9.6The Sponsor will grant to Leicester a perpetual, non-exclusive,
sub-licensable, royalty free licence to use the Arising IP and the Results for
academic research and teaching purposes.

 



 - 5 - 

 

 

10Grant of Rights

 

10.1The Sponsor grants to Leicester a non-exclusive, sub-licensable,
royalty-free licence to use the Arising IP and Results to the extent necessary
for the purposes of the Project.

 

10.2The Parties grant to each other a royalty-free right to use each other’s
Background IP to the extent required for the purpose of the Project (during the
Contract Period only) and subject to any third party rights to such Background
IP.

 

10.3If the Sponsor requires access to Background IP owned by Leicester (that is
not already licenced to Sponsor under the Licence Agreement), Leicester
expresses its willingness to grant a separate non-exclusive licence:

 

10.3.1only to the extent required to commercialise the Results and/or Arising
IP;

 

10.3.2upon fair and reasonable commercial terms to be agreed; and

 

10.3.3subject to any third party rights to such Background IP.

 

11Term and Termination

 

11.1This Agreement will continue until the end of the Contract Period unless
terminated in accordance with this Clause 11 or by mutual written agreement of
the Parties.

 

11.2Either Party may terminate this Agreement on written notice forthwith, if:

 

11.2.1the other Party commits a material breach of this Agreement which has not
been remedied after 90 days written notice of the breach (such notice expressly
referring to possible termination of this Agreement); or

 

11.2.2the Principal Investigator becomes unable or unwilling to continue the
Project, and a mutually acceptable substitute is not available (such an event
not to be treated as a breach of this Agreement).

 

11.3Leicester may terminate this Agreement forthwith if the Sponsor enters into
any arrangement or composition with its creditors, commits any act of bankruptcy
or (being a corporation) if an order is made or an effective resolution is
passed for its winding up (except for the purposes of amalgamation or
reconstruction), or if a petition is presented to court, or if a receiver and
manager, receiver, administrative receiver or administrator is appointed in
respect of the whole, or any part of, the Sponsor’s undertaking or assets or
there are reasonable grounds for anticipating the occurrence of any of these
events within the foreseeable future.

 

11.4Either Party may terminate this Agreement upon written notice to Leicester
according to the following schedule:

 

Contract Year

  Cancellation Notice Period1 November 13, 2015-November 12, 2016   12 months
November 13, 2016-November 12, 2018   6 months

 

1Earliest date termination can take effect is November 13, 2016

 



 - 6 - 

 

 

11.5On termination of this Agreement (except for termination by the Sponsor
under Clause 11.2.1) the Sponsor will pay all Costs falling due for payment
prior to termination and any non-cancellable costs incurred after the date of
termination arising from commitments reasonably incurred and/or entered into by
Leicester in connection with the performance of the Project prior to the date of
termination.

 

11.6Subject to Clause 9, termination of the Agreement by either Party for any
reason shall not affect the rights and obligations of the Parties accrued prior
to the effective date of termination of this Agreement. No termination of this
Agreement, for any reason, shall affect the Sponsor’s rights and duties under
Clause 9. Those clauses of this Agreement which are expressly or impliedly
intended to continue after termination shall continue in effect after
termination. Clauses 4, 6, 9 and 10 will expressly continue after the
termination of this Agreement.

 

12Independent Contractor

 

12.1In the performance of the Project under this Agreement Leicester shall be
deemed to be and shall be an independent contractor and, as such, Leicester will
not be entitled to any benefits applicable to employees of the Sponsor.

 

12.2Neither Party is authorised or empowered to act as agent for the other for
any purpose and shall not on behalf of the other enter into any contract,
warranty, or representation as to any matter. Neither shall be bound by the acts
or conduct of the other.

 

13Liabilities

 

13.1Notwithstanding any other provisions in this Agreement, nothing in this
Agreement shall exclude or limit either Party’s liability for the following:

 

13.1.1death or personal injury resulting from negligence;

 

13.1.2fraud or statements made fraudulently;

 

13.1.3any other acts or omissions for which the governing law prohibits the
exclusion or limitation of liability.

 

13.2Save as provided in Clause 13.1, Leicester will not be liable for any loss
of profit, loss of business, loss of goodwill, loss of savings, claims by third
parties, loss of anticipated savings, indirect loss or consequential loss
whatsoever and howsoever caused including but limited to in relation to the
supply of Materials (even if caused by Leicester’s negligence and/or breach of
contract and even if Leicester was advised that such loss would probably
result).

 

13.3Subject to Clause 13.1 of this Agreement, Leicester’s total liability for
any claims, losses, damages or expenses whatsoever and howsoever caused (even if
caused by Leicester’s negligence and/or breach of contract) shall be limited for
each event or series of linked events as follows:

 

13.3.1in relation to liability arising out of a breach or negligence in
connection with this Agreement to a maximum sum equal to the total Costs payable
by the Sponsor to Leicester under the Agreement, or £400,000 whichever is the
greater;

 

13.3.2in relation to liability outside the scope of Clause 13.3.1, to £400,000.

 



 - 7 - 

 

 

13.4Whilst Leicester will use all reasonable endeavours to ensure the accuracy
of the work performed and any information and Results given, Leicester makes no
warranty, express or implied, as to accuracy and, subject to Clause 13.1 will
not be held responsible for any consequence arising out of any inaccuracies or
omissions unless such inaccuracies or omissions are the result of Leicester’s
negligence.

 

13.5The Sponsor acknowledges that the nature of the Project is research based
and the application of any Results will not be thoroughly tested. Accordingly,
subject to Clause 13.1, Leicester will not be liable for any claims, losses,
damages or expenses whatsoever and howsoever caused arising out of any use (or
interpretation) by the Sponsor or any other party of the Results (or any product
or process generated out of them), notwithstanding that the formulation of such
product or process may be based upon the Results.

 

14Third Party Rights

 

14.1The Parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a Party to it.

 

15Entire Agreement

 

15.1Each Party acknowledges that this Agreement and the Annexes contains the
whole agreement between the Parties in respect of its subject matter and
supersedes all prior arrangements agreements and understandings between them
relating to the subject matter. It is acknowledged that the Annexes form part of
this Agreement. For the avoidance of doubt, this Agreement is not intended to
supersede the Licence agreement between the Parties dated 17th September 2013.

 

16Force Majeure

 

16.1Any failure or delay by either Party in the performance of its obligations
pursuant to this Agreement which is due to a force majeure event will not be
deemed a default of this Agreement or a ground for termination.

 

17Assignment

 

17.1This Agreement shall not be assigned by either Party without the prior
written consent of the other, such consent not to be unreasonably withheld or
delayed. Notwithstanding the foregoing, Sponsor may assign this Agreement in
connection with any merger, consolidation or sale of all or substantially all of
the assets of Sponsor to which this Agreement relates.

 

18Variation

 

18.1Any variation to this Agreement (and/or the Project) shall be in writing and
signed by authorised signatories for both Parties.

 

19Severability

 

19.1If any provision of this Agreement is declared void or unenforceable, such
provision shall be severed from this Agreement, which shall otherwise remain in
full force and effect.

 



 - 8 - 

 

 

20Waiver

 

20.1No failure, delay relaxation or indulgence on the part of either Party in
exercising or partial exercise of any right hereunder shall operate as a waiver
of such rights.

 

21Notices

 

21.1Any notice, demand or communication in connection with this Agreement will
be in writing and may be delivered by hand, first class post, Special Delivery
post but not by email addressed to the recipient below (or another person which
the recipient has notified in writing to the sender in accordance with this
Clause 21.1, to be received by the sender not less than seven days before the
notice is despatched).

 

21.1.1For Leicester — to Head of Commercial Contracts, Enterprise and Business
Development Office, University of Leicester, University Road, Leicester, LE1
7RH, United Kingdom

 

21.1.2For the Sponsor — M. Scott Salka, CEO, AmpliPhi Biosciences 3579 Valley
Centre Drive, Suite 100, San Diego, CA 92130 with copies to:

 

21.1.3Tom Coll, Cooley LLP, 4401 Eastgate Mall, San Diego, CA 92121

 

21.2The notice, demand or communication will be deemed to have been duly served:

 

21.2.1if delivered by hand, at the time of delivery;

 

21.2.2if delivered by first class post or Special Delivery post, 48 hours after
being posted (excluding days other than business days in England).

 

21.3The contacts for academic issues and day to day management of the Project
will be:

 

21.3.1For Leicester: - Dr Martha Clokie, Dept Infection, Immunity &
Inflammation, University of Leicester, Maurice Shock Medical Sciences Building,
University Road. Leicester, LE1 9HN, United Kingdom

 

21.3.2For the Sponsor: - Dr, Sandra Morales, AmpliPhi Pty, Unit 7, 27 Dale
Street, 2100 Brookvale, Australia,

 

22Disputes

 

22.1All disputes will initially be referred by either Party to a representative
of each Party responsible for the overall performance of this Agreement, who
will meet as soon as reasonably practicable to discuss the dispute. If those
representatives are unable to resolve the dispute after meeting, the dispute
shall be referred to the Managing Director of the Sponsor and the Director of
the Enterprise and Business Development Office of Leicester. The Directors will
meet within 20 working days and attempt to resolve the dispute.

 

22.2If any dispute arises out of this Agreement which the Directors are unable
to resolve within 5 working days of their meeting pursuant to Clause 22.1, the
Parties will attempt to settle it by mediation in accordance with the Centre for
Dispute Resolution (CEDR) Model Mediation Procedure.

 

22.3To initiate a mediation a Party must give notice in writing to the other
Party requesting a mediation (the ‘ADR Notice’) and send a copy of the ADR
Notice to CEDR.

 



 - 9 - 

 

 

22.4If there is any point in the conduct of the mediation (including nomination
of the mediator) upon which the Parties cannot agree within 14 days from the
date of the ADR Notice, CEDR will, at the request of either Party, decide that
point for the Parties, having consulted with them.

 

22.5The mediation will start not later than 28 days after the date of the ADR
Notice.

 

22.6Neither Party may commence any court proceedings in relation to any dispute
arising out of this Agreement until they have attempted to settle it by
mediation and such attempt has been unsuccessful, provided that nothing in this
Agreement will prevent either Party seeking injunctive relief to prevent or stay
a breach of any provision of this Agreement.

 

23Governing Law

 

23.1This Agreement is governed by English law and the Parties submit to the
exclusive jurisdiction of the courts of England and Wales.

 

 - 10 - 

 

  

Annex 1

 

The Project

 

‘Development of Phage for the treatment of C. difficile infections’

 

Leicester’s contribution to the Project

 

Project program

 

Subject to the the Party’s mutual written agreement and ongoing approval,
Leicester shall
perform the project broadly in accordance with the below:

 

Planned work



•           Defining the actual mix. Have already identified the top 4 phage
combinations that Leicester thinks is optimal. Leicester will validate this in
vitro and in model systems in multiple strains.

 

•           Establish if the mix can be improved by the substitution of new
phages. PhD students in Leicester’s lab have independently isolated new C.
difficile phages. Leicester will determine if these phage can improve the final
mixture.

 

•           Determine efficacy on biofilms. Use SEM/confocal /biofilm mass
assays and enumeration of cfu’s of spores and vegetative cells to establish
efficacy of phage treatment.

 

•           Develop the Galleria mellonella model, to inform hamster work.

 

•           Phage therapy as adjunct to antibiotic treatment (desired r/t
essential). This would be carried out in vitro, and in model systems.

 

•           Quantify variability within phages following propagation. Pick 32
plaques and determine variability using RFLPs/Sequence profiles.

 

•           Develop PCR based assay to distinguish phages in ultimate mix.
Multiplex if possible.

 

Ongoing work

•           Viability at different pHs and temperatures (and to storage, 4 , -20
and -80°)

 

•           Media development to meet GMP standards.

 

Work on modified phages

•           Purify modified phages through several rounds of single plaque
purification

 

•           Establish production parameters for modified phages.

 

•           Test spectrum of activity (host range) on clinical isolates compare
data to original phages

 

•           Sequence new phages and hosts

 



 - 11 - 

 

 

•           Annotate genomes (to ascertain the new phages are devoid of
integrases and non-desirable genes)

 

•           Determine possible rates of resistance from phage treatments on
clinical strains.

 

•           Set up stability of phages on final mix

 

Dr Janet Nale will fulfil the role of Postdoctoral Research assistant for the
project.

 

Sponsor’s contribution to the Project

 

In addition to funding the work, AmpliPhi will provide advice throughout the
project through regular telecons, e-mails and meetings, AmpliPhi will provide
modified phages and manufacturing hosts to Leicester as part of the
collaboration. In the future (year 2 and beyond), manufacturing process
development, analytical development and scale —up will take place at AmpliPhi.

 

Materials

 

Leicester and AmpliPhi may provide materials (including bacterial strains,
phages, manufacturing hosts, DNA, etc.) to each other to be used in the Project.
Any and all materials provided by the Parties under this Agreement shall be
“Material” and subject to the following terms:

 

a.The transferred Materials are to be used only for the Project.

 

b.The Parties shall not transfer each other’s Materials to any third party
without the express written permission of the respective Party (with the
exception that AmpliPhi can transfer Leicester materials to Intrexon as part of
a research sublicense agreement provided that AmpliPhi shall ensure that
Intrexon adhere to the terms and conditions contained herein and where
applicable to the terms of the License Agreement).

 

c.The transfer of all Materials must be agreed in advance in writing by an
authorised representative of AmpliPhi, Professor Martha Clokie and the
designated technology transfer representative of Leicester. For the purposes of
this Clause, agreement by e-mail is acceptable.

 

d.The transferred Materials shall remain the Background IP of the Party
introducing such Materials.

 

e.The Party receiving the Materials accepts and agrees that the Materials are
experimental in nature, may have hazardous properties, and they are supplied on
an ‘as is’ basis. The Party supplying the Materials makes no representation and
gives no warranty or undertaking in relation to them whatsoever and excludes all
implied warranties to the fullest extent permitted by law.

 



 - 12 - 

 

 

f.In particular, the Party supplying the Materials makes no representations or
warranties, express or implied (i) as to title, quality or fitness for a
particular purpose or use of the Materials; (ii) that the supply by the
supplying Party or the use by the receiving Party of the Materials will not
infringe the IP rights of any third party; and (iii) in respect of third party
rights that may be infringed by the manufacture, use, sale or transfer of, or
with respect to title in, the Materials.

 

g.The Party receiving the Materials warrants that, in relation to the Materials
and their use they will comply with all relevant legislation and regulations.

 

 - 13 - 

 

 

Annex 2

 

Financial

 

[…***…]

 

***Confidential Treatment Requested

 

 - 14 - 

 

  

Signed  /s/ Wendy Johnson   Signed /s/ Dr. Katherine Hetherington Authorised
Signature for and on behalf of Sponsor   Authorised Signature for and on behalf
of Leicester Name Wendy Johnson   Name Dr. Katherine Hetherington Position
Interim COO   Position Commercial Contracts Manager Dated Oct. 30, 2015   Dated
4th November 2015

  

I have read and understood this Agreement

 



Signed   /s/ Martha Clokie   Name Professor Martha Clokie   Dated 25/11/15  

 



 - 15 - 

 

